Citation Nr: 0942199	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-06 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of injuries 
sustained in a motor vehicle accident, to include three 
broken ribs, contusions, and internal bruising.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel







INTRODUCTION

The appellant served in the Naval Reserves from December 1954 
to April 1962.  The appellant had active duty for training 
purposes only.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the record, the Board finds that this case 
must be remanded for further development for the reasons 
discussed below.  The appellant claims that he is entitled to 
service connection for injuries sustained in a motor vehicle 
accident that occurred while driving to an ACDUTRA obligation 
in February 1960.  In an August 2005 statement, the appellant 
explained that he was traveling from Illinois to California 
to board a ship for a two-week ACDUTRA commitment.  This 
occurred near Prescott, Arizona.  He stated that he was taken 
to a medical clinic, where x-rays revealed three broken ribs, 
contusions, and internal bleeding.  

While there is no objective documentation of the accident, 
there is enough credible lay evidence to determine that the 
event occurred.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  The appellant, his sister, and his 
brother submitted lay statements which detail their 
recollections of the accident.  The appellant submitted a 
photocopy of a service personnel document, dated in March 
1960, in which an executive officer noted that the appellant 
was injured in an automobile accident en route to the ship.  

The recent medical records submitted indicate that the 
appellant suffers from a number of disabilities.  However, no 
medical examination or nexus opinion has been obtained in 
connection with the claim on appeal.  The Board finds that an 
appropriate examination is required to determine whether the 
appellant currently suffers from residuals of injuries 
sustained in the 1960 motor vehicle accident.  38 C.F.R. 
§ 3.159(c)(4).  

When readjudicating the claim, the RO should consider 
38 C.F.R. § 3.6(e), which, in essence, establishes that 
individuals injured while traveling directly to or directly 
from an ACDUTRA or INACDUTRA obligation will be considered to 
have been on ACDUTRA or INACDUTRA at the time of injury.  

Further, on remand, the RO should verify the appellant's 
periods of ACDUTRA and INACDUTRA for his service in the Naval 
Reserves from December 1954 to April 1962.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)


1.  The RO should take appropriate steps 
to verify the appellant's periods of 
active duty for training and inactive duty 
training in the Naval Reserves for the 
period between December 1954 and April 
1962.  

2.  The appellant should be scheduled for 
an appropriate medical examination to 
ascertain whether he suffers from 
residuals of injuries sustained in the 
1960 motor vehicle accident.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file and offer an opinion 
as to whether any disability found on 
examination is more likely than not (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to the 
motor vehicle accident which occurred in 
1960.  

An explanation of the rationale behind 
this opinion would be of considerable help 
to the Board.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.   

3.  Thereafter, the appellant's claim of 
entitlement to service connection for 
residuals of injuries sustained in a motor 
vehicle accident should be readjudicated.  
The RO should consider 38 C.F.R. § 3.6(e) 
in its readjudication.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
appellant and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



